DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/202,296 originally filed on November 28, 2018. Claims 1-9 are presented for examination. Claims 1 and 9 are independent.

Information Disclosure Statement
The Information Disclosure Statement filed on November 28, 2018 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on March 20, 2019. This application claims foreign priority of JP2017-228726, filed November 29, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2, and a substantially similar limitation in claims 3, 5, and 6, recites the limitation “the body.” The limitation is not previously introduced in claims 1, 2, 3, 5, or 6, respectively. As such, the limitation lacks antecedent basis. Therefore, claims 2, 3, 5, and 6 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 4-6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2 or 3.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a training assistance device” (i.e. a machine) and claim 9 is directed to “a non-transitory computer-readable storage medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “selecting content for training,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or 
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “output a plurality of images to the display unit, each of the plurality of images represents a level of achievement, set a training that includes a training content corresponding to one level of achievement selected by a selection of one image from the plurality of images.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a training assistance device,” “a non-transitory computer-readable medium,” “a control unit,” and “a CPU,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “selecting content for training,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a training assistance device,” “a non-transitory computer-readable medium,” “a control unit,” and “a CPU,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification 
In addition, dependent claims 2-8 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-8 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. 
Therefore, claims 1-9 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Florio (US 2005/0164833).
Regarding claim 1, and substantially similar limitations in claim 9, Florio discloses a training assistance device (Florio [0001], “the invention offers on-line workout training”) comprising: 
a display unit (Florio [0032], “using the input/output device of a normal computer such as a keyboard and a video monitor/touch screen monitor or from a Cell Phone 21, Personal Digital Assistant (PDA) 22 or other hand-held devices 23 with… video screens/display screens.”); and 
a control unit which outputs a plurality of images to the display unit, each of the plurality of images represents a level of achievement (Florio [0039], “The "Choose your Workout" (drop-down menu) option allows the user to pick a specific exercise result that the user wants to achieve for that session. The exercise results are grouped according to specific physical human body results obtainable from the exercise workout, such as Toning & Firming, Strength & Size, Cardio, etc. When the user chooses a specific body result, he/she is presented with a plurality of skill levels to choose from for that session,” the plurality of skill levels may be interpreted as being levels of achievement. Alternatively, a specific exercise result may also be interpreted as being a level of achievement), 
wherein the control unit sets a training that includes a training content corresponding to one level of achievement selected by a selection of one image from the plurality of images (Florio [0044], “When the user chooses a particular skill level and an area of interest from the above list, the Virtual Trainer software creates a logical sequence of exercise routines using various exercise equipment to achieve the desired result”).
Regarding claim 7, Florio discloses that the display unit displays a set of a dynamic image and an explanation text corresponding to one level of achievement (Florio [0031], “a virtual trainer who demonstrates the exercise routines to follow to achieve a specific result to a user”; also Florio [0036], “Options that are currently available to the user appear as buttons in this embodiment and are, for example: "Intro and Tutorial", "Meet the Trainers" (a drop-down menu), "Choose your Workout" (drop-down Menu), "Anatomy of human body", "Consult with your Nutritionist" and "Track your Progress". The user is also assisted with rollover text messages when the cursor is rolled over each of the option buttons”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Florio in view of Orr et al. (hereinafter “Orr,” 2020/0185097).
Regarding claim 2, Florio does not explicitly teach that an indicator of one level of achievement is lower than a predetermined criterion value, the training is to train both sides of the body.
However, Orr discloses that an indicator of one level of achievement is lower than a predetermined criterion value, the training is to train both sides of the body (Orr [0024], “The patient may be guided to follow and repeat these motions and activities through the assistance of external equipment (e.g., weights or bands) that can control resistance and difficulty”; also Orr [0057], “The user may be instructed to perform the movement to both sides”).
Orr is analogous to Florio, as both are drawn to the art of virtual physical training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Florio, to include that an indicator of one level of achievement is lower than a predetermined criterion value, the training is to train both sides of the body, as taught by Orr, in order to encourage 
Regarding claim 3, Florio does not explicitly teach that an indicator of one level of achievement is equal to or higher than a predetermined criterion value, the training is to train one side of the body.
However, Orr discloses that an indicator of one level of achievement is equal to or higher than a predetermined criterion value, the training is to train one side of the body (Orr [0024], “The patient may be guided to follow and repeat these motions and activities through the assistance of external equipment (e.g., weights or bands) that can control resistance and difficulty”; also Orr [0032], “the patient/user may be assigned a score based on compliance with the training/rehabilitation protocol. For example, the patient/user may receive points for motioning towards a lightbulb of one color (e.g., blue) with their left hand while not receiving any points for motioning towards the same lightbulb with their right hand (and vice versa).”).
Orr is analogous to Florio, as both are drawn to the art of virtual physical training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Florio, to include that an indicator of one level of achievement is equal to or higher than a predetermined criterion value, the training is to train one side of the body, as taught by Orr, in order to encourage better adherence to the training protocol (Orr [0026]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4, Florio does not explicitly teach that the training content is a collaborative movement.
However, Orr discloses that the training content is a collaborative movement (Orr [0068], “At 602, an object is displayed to a user within a virtual environment. At 604, the user is directed to track the object within the virtual environment with a body part. At 606, the object is moved within the virtual environment to induce motion of the body part in compliance with a predetermined rehabilitation protocol. At 608, a position is determined of the body part. At 610, the position of the body part is received at a remote server. At 612, compliance with the predetermined rehabilitation protocol is determined at the remote server”; also Orr [0028], “the patient/user may be instructed to make a motion with one or both hands, thereby cutting through the balloons to work through one or both shoulder's range of motion”).
Orr is analogous to Florio, as both are drawn to the art of virtual physical training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Florio, to include that the training content is a collaborative movement, as taught by Orr, in order to encourage better adherence to the training protocol (Orr [0026]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 5, Florio does not explicitly teach that the training content is a collaborative movement to be carried out with one side of the body displayed on the display unit.
However, Orr discloses that the training content is a collaborative movement to be carried out with one side of the body displayed on the display unit (Orr [0068], “At 602, an object is displayed to a user within a virtual environment. At 604, the user is directed to track the object within the virtual environment with a body part. At 606, the object is moved within the virtual environment to induce motion of the body part in compliance with a predetermined rehabilitation protocol. At 608, a position is determined of the body part. At 610, the position of the body part is received at a remote server. At 612, compliance with the predetermined rehabilitation protocol is determined at the remote server” ; also Orr [0028], “the patient/user may be instructed to make a motion with one or both hands, thereby cutting through the balloons to work through one or both shoulder's range of motion”).
Orr is analogous to Florio, as both are drawn to the art of virtual physical training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as 
Regarding claim 6, Florio does not explicitly teach that the training content is a separate movement carried out with one side of the body displayed on the display unit.
However, Orr discloses that the training content is a separate movement carried out with one side of the body displayed on the display unit (Orr [0068], “At 602, an object is displayed to a user within a virtual environment. At 604, the user is directed to track the object within the virtual environment with a body part. At 606, the object is moved within the virtual environment to induce motion of the body part in compliance with a predetermined rehabilitation protocol. At 608, a position is determined of the body part. At 610, the position of the body part is received at a remote server. At 612, compliance with the predetermined rehabilitation protocol is determined at the remote server”).
Orr is analogous to Florio, as both are drawn to the art of virtual physical training. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Florio, to include that the training content is a separate movement carried out with one side of the body displayed on the display unit, as taught by Orr, in order to encourage better adherence to the training protocol (Orr [0026]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Florio in view of Hutchison (US 2013/0089844).
Regarding claim 8, Florio does not explicitly teach that the display unit displays a dynamic image including one of flexion angle, flexion speed, and flexion timing of joints of a hand.
if a weightlifter was using a risky hand position, modified video content emphasizing correct hand placement could be selected at 204, for presentation to the athlete in an upcoming demonstration stage”).
Hutchison is analogous to Florio, as both are drawn to the art of physical training systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Florio, to include that the display unit displays a dynamic image including one of flexion angle, flexion speed, and flexion timing of joints of a hand, as taught by Hutchison, in order to address risk of injury due to improper hand motions (Hutchison [0046]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Golubov (US 6,503,086) Body motion teaching system
Raymond (US 2009/0023555) Method and system for developing or tracking a program for medical treatment
Vermilyea et al. (US 2016/0199693) Method and system for athletic motion analysis and instruction
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715